Name: 85/192/EEC: Commission Decision of 18 March 1985 concerning certain protective measures against African swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  means of agricultural production;  tariff policy
 Date Published: 1985-03-26

 Avis juridique important|31985D019285/192/EEC: Commission Decision of 18 March 1985 concerning certain protective measures against African swine fever in Belgium Official Journal L 084 , 26/03/1985 P. 0012 - 0013 Spanish special edition: Chapter 03 Volume 34 P. 0038 Portuguese special edition Chapter 03 Volume 34 P. 0038 ++++ ( 1 ) OJ No 121 , 29 . 7 . 1964 , p . 1977/64 . ( 2 ) OJ No L 339 , 27 . 12 . 1984 , p . 30 . ( 3 ) OJ No L 302 , 31 . 12 . 1972 , p . 24 . ( 4 ) OJ No L 339 , 27 . 12 . 1984 , p . 27 . ( 5 ) OJ No L 47 , 21 . 2 . 1980 , p . 4 . ( 6 ) OJ No L 186 , 8 . 7 . 1981 , p . 20 . ( 7 ) OJ No 121 , 29 . 7 . 1964 , p . 2012/64 . ( 8 ) OJ No L 26 , 31 . 1 . 1977 , p . 85 . COMMISSION DECISION of 18 March 1985 concerning certain protective measures against African swine fever in Belgium ( 85/192/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine ( 1 ) , as last amended by Directive 84/644/EEC ( 2 ) , and in particular Article 9 thereof , Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat ( 3 ) , as last amended by Directive 84/643/EEC ( 4 ) , and in particular Article 8 thereof , Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products ( 5 ) , as amended by Directive 81/476/EEC ( 6 ) , and in particular Article 7 thereof , Whereas an outbreak of African swine fever has occured in Belgium ; Whereas this outbreak i liable to endanger the herds of other Member states , in view of the trade in live pigs , fresh pigmeat and meat-based pork products ; Whereas certain Member States have taken protective measures in this regard ; Whereas , in consequence , it is necessary that the other Member States adopt appropriate measures for their protection , for the period of time necessary for the eradication of this epidemic ; Whereas , in view of the exceptional gravity of the disease , restrictions should be applied throughout Belgium until the situation becomes clearer ; Whereas , in the light of the stringent measures adopted by the Belgian authorities , the restrictions on trade could be applied on a regional basis , provided the disease is confined to a specific part of the country's territory ; Whereas the measures provided for in this Decision are in accordance with the opinion of the standing Veterinary Committee , HAS ADOPTED THIS DECISION : Article 1 1 . Member States shall prohibit the introduction into their territory of live pigs , fresh pigmeat and meat-based pork products , other than those products which have been submitted to the treatment mentioned in Article 4 ( 1 ) ( a ) of Directive 80/21/EEC , coming from Belgium . 2 . If no outbreak occurs in the area of Belgium which is defined in the Annex to this Decision , the restrictions referred to in paragraph 1 shall , in respect of that area , be lifted as from 24 March 1985 . Article 2 1 . From 24 March 1985 the health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Belgium must be completed by the following : " animals in accordance with the Commission Decision of 18 March 1985 " . 2 . The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat ( 7 ) , and accompanying pigmeat sent from Belgium must be completed by the following : " meat in accordance with the Commission Decision of 18 March 1985 " . 3 . The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat-based products ( 8 ) and accompanying pigmeat products mentioned in Article 1 and sent from Belgium must be completed by the following : " products in accordance with the Commission Decision of 18 March 1985 " . Article 3 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision . They shall immediately inform the Commission thereof . Article 4 The Commission will follow developments in the situaton . This Decision may be amended in the light of such developments . Article 5 This Decision is addressed to the Member States . Done at Brussels , 18 March 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX The whole of Belgium , with the exception of the area to the west of the line formed by the Terneuzen-Gent canal , the Scheldt , to the Espierre canal and the Espierre canal to the French border .